 



Exhibit 10(a)

AMENDMENT TO THE NORWEST CORPORATION
DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

      The Norwest Corporation Deferred Compensation Plan for Non-Employee
Directors (the “Plan”) is amended effective January 1, 2004 as follows:

      1.     The third sentence in paragraph 5(b) of the Plan is amended to read
in full as follows:

      “A participant’s election to defer is irrevocable, except as provided
hereinafter in paragraphs 5(d), 7(b) and 7(c).”

      2.     Paragraph 7(b) of the Plan is amended by the addition of the
following sentences to the end thereof to read in full as follows:

      ” Notwithstanding the foregoing, a participant, while still a member of
the Board, may elect one time to defer commencement of payment of a Deferred
Cash Account until March 1 of any year so long as the new payment commencement
date (i.e., March 1 of the year so elected) is at least 36 months beyond the
original March 1 payment commencement date. To be effective, the election must
be made by the participant at least 12 months prior to the original March 1
payment commencement date. A new payment commencement election shall not change
the form of payment (lump sum or installments) originally elected by the
participant.”

      3.     Paragraph 7(c) of the Plan is amended by the addition of the
following sentences to the end thereof to read in full as follows:

      ” Notwithstanding the foregoing, a participant, while still a member of
the Board, may elect one time to defer commencement of payment of a Phantom
Stock Account until March 1 of any year so long as the new payment commencement
date (i.e., March 1 of the year so elected) is at least 36 months beyond the
original March 1 payment commencement date. To be effective, the election must
be made by the participant at least 12 months prior to the original March 1
payment commencement date. Such an election shall also apply to amounts credited
to a participant’s Deferred Cash Account as a result of a subsequent election by
the participant under paragraph 5(d). A new payment commencement election shall
not change the form of payment (lump sum or installments) originally elected by
the participant.”

      4.     The Plan is amended by the addition of new paragraph 13 to read in
full as follows:

               13.     Severability. If any provision of the Plan is determined
to be illegal or invalid (in whole or in part) for any reason, or if
legislative, Internal Revenue

 



--------------------------------------------------------------------------------



 



Service, Department of Labor, court or other action could in the opinion of the
Plan Administrator cause a provision to be interpreted so as to cause
participants in the Plan to be in constructive receipt of amounts in their
Deferred Cash or Phantom Stock Accounts for U.S. federal income tax purposes,
the Plan shall be construed and enforced as if the provision had not been
included in the Plan.

 